Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s Application filed on 12/01/2020 has been reviewed.
Claims 1-20 have been examined.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(Step 1)The claim(s) 1, 7, 11 and 17 recite(s):
“1. A method for sending user key-value pair data, comprising: obtaining first target key-value pair data k.sub.1,v.sub.1 wherein k.sub.1 is a value of a key in the first target key-value pair data, and v.sub.1 is a value of a value in the first target key-value pair data; and sending, to a data collector, first perturbed key-value pair data K.sub.1,V.sub.1* obtained after the first target key-value pair data is perturbed, wherein a value of the first perturbed key-value pair data K.sub.1,V.sub.1* is randomly set to one of a,v.sub.1* or b,v based on a preset probability, v*.sub.1 is obtained by perturbing v.sub.1, all of a, b, and v are preset values, and a and b are different values.”, 
“7. A method for collecting statistics on user key-value pair data, comprising: obtaining a perturbed key-value pair data set, wherein the perturbed key-value pair data set comprises a plurality of pieces of perturbed key-value pair data sent by a plurality of user equipments, the plurality of pieces of perturbed key-value pair data are used to collect statistics on frequency of a target key and a mean of values corresponding to the target key, each piece of perturbed key-value pair data comprises a first value K* and a second value V*, a value of each piece of perturbed key-value pair data K*,V* is randomly set to one of a,v.sub.1* or b,v based on a preset probability, v*.sub.1 is obtained by perturbing a value v.sub.1 recorded by the user equipment, all of a, b, and v are preset values, and a and b are different values; collecting statistics on frequency of the target key in the key-value pair data set based on first values in the perturbed key-value pair data set; and collecting statistics on a mean of values corresponding to the target key in the key-value pair data set based on second values in the perturbed key-value pair data set.”, 
“11. An apparatus for sending user key-value pair data, wherein the apparatus comprises at least one processor and a memory, the at least one processor is coupled to the memory, the memory is configured to store a computer program, and the processor is configured to invoke and run the computer program from the memory; the at least one processor is configured to obtain first target key-value pair data k.sub.1,v.sub.1, wherein k.sub.1 is a value of a key in the first target key-value pair data, and v.sub.1 is a value of a value in the first target key-value pair data; and the at least one processor is further configured to send, to a data collector, first perturbed key-value pair data K.sub.1*,V.sub.1* obtained after the first target key-value pair data obtained by the obtaining module is perturbed, wherein a value of the first perturbed key-value pair data K.sub.1*,V.sub.1* is randomly set to a,v.sub.1* or b,v based on a preset probability, v*.sub.1 is obtained by perturbing v.sub.1, all of a, b, and v are preset values, and a and b are different values.”, 
“17. An apparatus for collecting statistics on user key-value pair data, wherein the apparatus comprises at least one processor and a memory, the at least one processor is coupled to the memory, the memory is configured to store a computer program, and the processor is configured to invoke and run the computer program from the memory; the at least one processor is configured to obtain a perturbed key-value pair data set, wherein the perturbed key-value pair data set comprises a plurality of pieces of perturbed key-value pair data sent by a plurality of user equipments, the plurality of pieces of perturbed key-value pair data are used to collect statistics on frequency of a target key and a mean of values corresponding to the target key, each piece of perturbed key-value pair data comprises a first value K* and a second value V*, a value of each piece of perturbed key-value pair data K*,V* is randomly set to one of a,v.sub.1* or b,v based on a preset probability, v*.sub.1 is obtained by perturbing a value v.sub.1 recorded by the user equipment, all of a, b, and v are preset values, and a and b are different values; the at least one processor is further configured to collect statistics on frequency of the target key in the key-value pair data set based on first values in the perturbed key-value pair data set obtained by the obtaining module; and the at least one processor is further configured to collect statistics on a mean of values corresponding to the target key in the key-value pair data set based on second values in the perturbed key-value pair data set obtained by the obtaining module.”, the claims are directed toward statutory subject matter.
(Step 2A1-Judicial Exception?)The limitation of “obtaining first target key-value pair data k.sub.1,v.sub.1 wherein k.sub.1 is a value of a key in the first target key-value pair data, and v.sub.1 is a value of a value in the first target key-value pair data; and sending, to a data collector, first perturbed key-value pair data K.sub.1,V.sub.1* obtained after the first target key-value pair data is perturbed, wherein a value of the first perturbed key-value pair data K.sub.1,V.sub.1* is randomly set to one of a,v.sub.1* or b,v based on a preset probability, v*.sub.1 is obtained by perturbing v.sub.1, all of a, b, and v are preset values, and a and b are different values” or “obtaining a perturbed key-value pair data set, wherein the perturbed key-value pair data set comprises a plurality of pieces of perturbed key-value pair data sent by a plurality of user equipments, the plurality of pieces of perturbed key-value pair data are used to collect statistics on frequency of a target key and a mean of values corresponding to the target key, each piece of perturbed key-value pair data comprises a first value K* and a second value V*, a value of each piece of perturbed key-value pair data K*,V* is randomly set to one of a,v.sub.1* or b,v based on a preset probability, v*.sub.1 is obtained by perturbing a value v.sub.1 recorded by the user equipment, all of a, b, and v are preset values, and a and b are different values; collecting statistics on frequency of the target key in the key-value pair data set based on first values in the perturbed key-value pair data set; and collecting statistics on a mean of values corresponding to the target key in the key-value pair data set based on second values in the perturbed key-value pair data set”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, or manually, using mathematical formula. Nothing in the claim element precludes the step from practically being performed in the mind, or steps of using a mathematical formula to encrypt/encode data. Further, with respect to claims 11 and 17, additional generic computer element is being claimed such as “processor” and/or “memory”. However, but for the “by a processor” language, “determining” in the context of this claim encompasses the user manually perform the process, mental process, and/or mathematical process. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or manually performed and/or mathematical formula, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The dependent claims 2-5, 8-10, 12-15 and 18-20 further direct toward addition property of a mathematical formula, and/or collecting data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or manually performed and/or mathematical formula, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
(Step 2A2-Practical Application?)This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform such as in representative claim 17: “at least one processor and a memory, the at least one processor is coupled to the memory, the memory is configured to store a computer program, and the processor is configured to invoke and run the computer program from the memory; the at least one processor is configured to obtain a perturbed key-value pair data set, wherein the perturbed key-value pair data set comprises a plurality of pieces of perturbed key-value pair data sent by a plurality of user equipments, the plurality of pieces of perturbed key-value pair data are used to collect statistics on frequency of a target key and a mean of values corresponding to the target key, each piece of perturbed key-value pair data comprises a first value K* and a second value V*, a value of each piece of perturbed key-value pair data K*,V* is randomly set to one of a,v.sub.1* or b,v based on a preset probability, v*.sub.1 is obtained by perturbing a value v.sub.1 recorded by the user equipment, all of a, b, and v are preset values, and a and b are different values; the at least one processor is further configured to collect statistics on frequency of the target key in the key-value pair data set based on first values in the perturbed key-value pair data set obtained by the obtaining module; and the at least one processor is further configured to collect statistics on a mean of values corresponding to the target key in the key-value pair data set based on second values in the perturbed key-value pair data set obtained by the obtaining module”. The processor in performing the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of the steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea of performing of the limitations in the mind and/or manually performed and/or mathematical formula, into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims 1, 7, 11 and 17 are directed to an abstract idea.
The dependent claims 2-5, 8-10, 12-15 and 18-20 further direct toward addition property of a mathematical formula, and/or collecting data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or manually performed and/or mathematical formula, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
(Step 2B-Inventive Concept?)The claim(s) 1, 7, 11 and 17 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea of performing of the limitations in the mind and/or manually performed and/or mathematical formula, into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
The dependent claims 2-5, 8-10, 12-15 and 18-20 further direct toward addition property of a mathematical formula, and/or collecting data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or manually performed and/or mathematical formula, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 10795999 to Gursoy et al. teaches (Claim 1) A computer-implemented method for identifying and protecting against computer security threats while preserving privacy of individual client devices using condensed local differential privacy (CLDP), at least a portion of the method being performed by a computer device comprising at least one processor, the method comprising: accessing, at each of multiple local client devices, an actual data value; generating, at each of the local client devices, a perturbed data value by adding noise to the actual data value, an amount of noise being added to each actual data value being probabilistically computed such that a probability of noise being added decreases as an amount of added noise increases; sending, from each of the local client devices, the perturbed data value to a remote server device; aggregating, at the remote server device, the perturbed data values to at least partially cancel out aggregate noise of the aggregated perturbed data values at a population level; analyzing, at the remote server device, using CLDP, the aggregated perturbed data values to identify a computer security threat to the local client devices while preserving privacy of the actual data values by preventing the remote server device from inferring the actual data value of any of the local client devices; and in response to identifying the computer security threat, protecting against the computer security threat by performing, at one or more of the local client devices, a remedial action to protect the one or more local client devices from the computer security threat.
U.S. Patent No. 10789363 to Gursoy et al. teaches (Claim 1) 1. A computer-implemented method for identifying and protecting against computer security threats while preserving privacy of individual client devices using condensed local differential privacy (CLDP), at least a portion of the method being performed by a computer device comprising at least one processor, the method comprising: mapping, at a remote server device, non-ordinal data values to ordinal data values; generating, at the remote server device, a first ordering scheme for the ordinal data values; sending, to local client devices, the mapping and the first ordering scheme; accessing, at each of the local client devices, an actual non-ordinal data value; converting, at each of the local client devices, the actual non-ordinal data value to an actual ordinal data value according to the mapping; generating, at each of the local client devices, a first perturbed ordinal data value by adding noise to the actual ordinal data value, an amount of noise being added, according to the first ordering scheme, to each actual data value being probabilistically computed such that a probability of noise being added decreases as an amount of added noise increases; sending, from each of the local client devices, the first perturbed ordinal data value to the remote server device; aggregating, at the remote server device, the first perturbed ordinal data values to at least partially cancel out aggregate noise of the aggregated first perturbed ordinal data values at a population level; generating, at the remote server device, a second ordering scheme for the ordinal data values by denoising and refining the aggregated first perturbed ordinal data values; sending, to local client devices, the second ordering scheme; generating, at each of the local client devices, a second perturbed ordinal data value by adding noise to the actual ordinal data value, an amount of noise being added, according to the second ordering scheme, to each actual data value being probabilistically computed such that a probability of noise being added decreases as an amount of added noise increases; sending, from each of the local client devices, the second perturbed ordinal data value to the remote server device; aggregating, at the remote server device, the second perturbed ordinal data values to at least partially cancel out aggregate noise of the aggregated second perturbed ordinal data values at a population level; analyzing, at the remote server device, using CLDP, the aggregated second perturbed ordinal data values to identify a computer security threat to the local client devices while preserving privacy of the actual data values by preventing the remote server device from inferring the actual data value of any of the local client devices; and in response to identifying the computer security threat, protecting against the computer security threat by performing, at one or more of the local client devices, a remedial action to protect the one or more local client devices from the computer security threat.
U.S. Patent Application Publication No. 20160248583 A1 to McClanahan et al. teaches a technique perturbs an extent key to compute a candidate extent key in the event of a collision with metadata (i.e., two extents having different data that yield identical hash values) stored in a memory of a node in a cluster. The perturbing technique may be used to compute a candidate extent key that is not previously stored in an extent store instance. The candidate extent key may be computed from a hash value of an extent using a perturbing algorithm, i.e., a hash collision computation, which illustratively adds a perturb value to the hash value. The perturb value is illustratively sufficient to ensure that the candidate extent key resolves to a same hash bucket and node (extent store instance) as the original extent key. In essence, the technique ensures that the original extent key is perturbed in a deterministic manner to generate the candidate extent key, so that the original extent and candidate extent key “decode” to the same hash bucket and extent store instance.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168